 Case 2:19-cv-04829-CMR Document 1-1 Filed 10/16/19 Page 1 of 7




EXHIBIT “A”
                                                                  .1




                                                                  I
  Case 2:19-cv-04829-CMR Document 1-1 Filed 10/16/19 Page 2 of 7




                                                                                                                       f}*.    ^       O’/
VAN DER VEEN, O’NEILL, HARTSHORN & LEVIN        Filed ihd AfeiBStefl by the
BY:   Michael T. van der Veen                  Off! ce 'gf             ®ecOirds
      ID No. 75616                                 13                     pm
     1219 Spruce Street                                   N.
                                                                                                                      ■rT

     Philadelphia, PA 19107                                '^'srsiV' A                                                             t


     ■P: (215) 546-1000             MAJOR JURY
     F: (215) 546-8529              ATTORNEY FOR PLAINTIFF

KATHLEEN MCGINLEY                                                          COURT OF COMMON PLEAS
700 Ardmore Avenue, Apt. 220                                               PHILADELPHIA COUNTY
Ardmore, PA 19003
                                                                           SEPTEMBER TERM 2019
                                           Plaintiff,
         vs.
                                                                           No.
STOUT’S CHARTER SERVICE, INC.
20 Irven Street
Trenton, NJ 08638

                                           Defendant.


                                                    NOTICE TO DEFEND
                                   NOTICK                                                                       AVISO

      You have been sued ir. co\jrl. If you wish to defend against the           1.0 Iran demandado a usted en la etirtc. Si usted quiere
  claims set forth in the following pages, you must take action within       defenderse de esias demandas cxpucstas en las piginas
  twenty (20) days alter this complaint and notice are served, by            sigulontes, usted tionc veinic (20) dias de plazo al partir do la
  entering a written appearance personally or by attorney and filing in       fecha do la demandn y la nolilTcacidn. Hacc falta asenlaruna
  svriiing with the court your defenses or objections to the claims set      comparosencia cscrita o on persona o eon un abogado y entregar
  forth against yon. You ate warned that if you ftil to do so the case       a la corlc cn forma escrita sus defensas o sus objccioncs a las
  may proceed without you and a judgment may be entered against you          demandas cn contra de su persona. Sea avisodo que si usted no
  by the court without further notice for any money claimed in the           sc defiende. la ctute lomard medidas y puede conlinuar la
  complaint or for any other claim or relief requested by ihe plaintiff.     demanda en centra suya sin previo aviso o notificacidn.
  You may lose money or property or other rights important to you.           Ademas, la cone puede decidir a favor del dcmandnme y
                                                                             rcquicrc qne usted cumpla con todas las provisiones de csta
  YOU SHOULD I'AKE THIS PAPER TO YOUR LAWYER AT                              demanda. listed puede perder dincro o .sus propiedadcs u oiros
  O.NCE tl- YOU DO NOT HAVE A LAWYER OR CANNOT                               dciechos importanles para listed.
  AFFORD ONE, GO TO OR TELEPHONE THE OFFICE .SET                             LLCVn        ESTA     DEMANDA A             UN ABOGADO
  FORTH BliL.OW TO FIND OUT WHERE YOU CAN GET                                IMMliDfATAMENTIi. SI NO fil-Nli ABOGADO O SI NO
  LEGAL HELP.                                                                TIENDE Kl. DINERO SUFIClEN'fl-. DE PAGAR TAL
                                                                             SERVICiO, VAYA EN PERSONA 0 LI.AME POR
              PHILADELPHIA HAH ASSOCIATION                                   TELEFONO A LA OPICINA CUYA D1RECC|6n SE
         LAWYER RliFERRAI. AND INFORMATION SERVICE                           ENCUENTRA KSCRffA ABAJO PARA AVERIGIJAR
                       One Reading Center                                    DONDE SE PUliDE CONSECUIR ASISTENCIA LEGAL.
                 Philadelphia, Pennsylvania I9I07
                    Telephone: 215-238-6333                                        ASSOCIACION DE LICENCIADOS DE FILADELFIA
                                                                                 SERVICO DE REFERENCIA I! INFORMACION LEGAL
                                                                                                   One Reading Center
                                                                                              Filadelfia, Pennsylvania 19107
                                                                                                 Telcfono: 215-238-6333




                                                                                                                               Case ID: 19090)703
    Case 2:19-cv-04829-CMR Document 1-1 Filed 10/16/19 Page 3 of 7




 VAN DER VEEN, O’NEILL, HARTSHORN & LEVIN
 BY: Michael T. van dcr Veen
      ID No. 75616
      1219 Spruce Street
      Philadelphia, PA 19107
      P:(215) 546-1000              MAJOR JURY
      F; (215) 546-8529             ATTORNEY FOR PLAINTIFF

 KATHLEEN MCGINLEY                                      COURT OF COMMON PLEAS
 700 Ardmore Avenue, Apt. 220                           PHILADELPHIA COUNTY
 Ardmore, PA 19003
                                                        SEPTEMBER TERM 2019
                                 Plaintiff,
           vs.                                  :
                                                        No.
STOUT’S CHARTER SERVICE, INC.
20 Irven Street
Trenton, NJ 08638

                                Defendant.


                                COMPLAINT IN CIVIL ACTION

           1.    Plaintiff Kathleen McGinley is an adult individual who, at all times relevant hereto.

resided at the address indicated above,

        2.       Defendant Stout’s Charter Service, Inc. is a corporation that regularly conducts

business in Philadelphia with a principal place of business at the address indicated above.

        3.       At all times relevant and material hereto. Defendant owned, controlled, maintained.

derived economic benefit from and/or possessed, individually and through its respective agents, a

2018 VanHool motor coach bus (hereinafter "Vehicle").

       4.        At all times relevant and material hereto, Defendant maintained the interior and

exterior of the Vehicle, including but not limited to the railings in the entrance/exit areas of the

Vehicle.




                                                                                            Case ID: 190901703
     Case 2:19-cv-04829-CMR Document 1-1 Filed 10/16/19 Page 4 of 7




           5.      At all times relevant and material hereto, Defendant was acting either individually

 or through its agents, representatives and/or employees, all of whom were acting within the course

 and scope of their employment.

          6.       Defendant is liable for the acts and omissions of its agents, employees and

 representatives through the doctrines of vicarious liability and respondeat superior,

          7.      On or about June 6, 2018, Plaintiff was a passenger in the Vehicle.

          8.      On this date, there existed a dangerous condition on the Vehicle, and specifically,

a clamp or metal piece affixed to the railing which is dangerous, unsafe and defective, in that

persons using the railings are exposed to the risk of injury.

          9.      On the aforementioned date, Plaintiff, while exercising reasonable care, was exiting

the Vehicle when her finger got caught in the clamp or metal piece affixed to the railing, namely

the dangerous, defective and unsafe condition as described hereinabove, thereby suffering severe

and permanent injuries, as described below.

          10.     Defendant, either individually or through its agents, representatives and/or

employees knew, or should have known of the dangerous condition of the railing in the Vehicle

and that individuals, including Plaintiff, would encounter the dangerous conditions when using the

same.

          11.     Defendant had a duty to exercise reasonable care to ensure that the Vehicle was

safe for persons to use and exit from.

          12.     In breach of the aforesaid duty, Defendant allowed a dangerous condition to exist

in the Vehicle.

          13.     The negligence of the Defendant consisted of the following acts and/or omissions

to act;




                                                                                            Case ID: 190901703
    Case 2:19-cv-04829-CMR Document 1-1 Filed 10/16/19 Page 5 of 7




                    a.     Allowing a dangerous condition in the Vehicle;
                    b.     Creating a dangerous condition in the Vehicle, which the Defendant knew
                           or should have known created a hazard;
                    c.     Failing to properly monitor, inspect, keep safe, correct or have corrected or
                           otherwise maintain and remove the aforementioned dangerous condition;
                 d.       Failing to properly and adequately maintain the condition of the Vehicle;
                 e.       Failing to discover, correct and remove the dangerous condition in the
                          Vehicle;
                f.        Failed to warn persons of the dangerous and/or defective condition of the
                          railing with signs or by stationing a representative to alert persons of the
                          danger of the same;
                g-        Failed to properly maintain and/or adequately maintain the Vehicle;
                h.        Failed to inspect and/or adequately inspect the Vehicle;
                1.        Failing to repair and/or adequately repair the Vehicle;
                J-        Failing to maintain and/or adequately maintain the Vehicle;
                k,        Failing to ensure that an appropriate railing or handrail was installed and
                          maintained;
                          Allowing the railing to become dangerous and defective;
                m.        Failed to have or have adequate policies and procedures for, using
                         inspecting and maintaining the Vehicle;
                n.       Failing to properly and adequately hire and/or train, instruct the agents,
                         servants, workmen, employees and/or representatives of the Defendant
                         herein as to safe and proper procedures for using, inspecting, maintaining
                         and repairing the Vehicle, including the area of the dangerous condition;
                0.       Failing to follow itspolicies and procedures for using, inspecting and
                         maintaining the Vehicle;
               P-        Failing to take reasonable precautions against the aforementioned dangerous
                         condition;
               q-        Failure to respond in a timely manner to the aforementioned dangerous
                         condition; and
               r.        Failing to properly train, supervise or otherwise instruct its employees, agents
                         or workmen in the proper procedure to correct the dangerous condition.

        14,    As a direct and proximate result of the negligence of the Defendant, Plaintiff was

caused to fall and suffer serious and pennanent injuries, including, but not limited to: closed

displaced fracture of the proximal phalanx of the left finger and contracture, unspecified joint, all

to her great detriment and loss, financial and otherwise.

       15,     As a further direct and proximate result of the Defendant’s negligence and

carelessness, Plaintiff has suffered in the past and may in the future, inconvenience.




                                                                                              Case ID: 190901703
   Case 2:19-cv-04829-CMR Document 1-1 Filed 10/16/19 Page 6 of 7




  embarrassment, emotional distress, humiliation, scarring, pain and suffering and loss of life’s

  pleasures, all to her great detriment and loss, financial and otherwise.
          16.       As a further direct and proximate result of Defendant’s negligence and carelessness,

 Plaintiff has been in the past and may continue in the future to be unable to attend her daily

 activities, avocations and occupations, all to her great loss and detriment, financial and otherwise,

         17.       As a further direct and proximate cause of Defendant’s negligence and carelessness.

 Plaintiff has in the past and may in the future be required to expend monies for medical care,

 prescriptions and physical therapy in attempting to treat the injuries caused by the carelessness and

negligence of the Defendant, all to her great loss and detriment, financial and otherwise.
         18.       As a further direct and proximate cause of Defendant’s negligence and carelessness,

Plaintiff has or may hereafter incur other financial expenses or losses to which she may otherwise
be entitled to recover.

        WHEREFORE, Plaintiff demands that judgement be entered in her favor and against

Defendant, for an amount in excess of fifty-thousand dollars (S50,000.00), plus interest, costs and

attorney’s fees.

                                        VAN DER VEEN, O’NEILL, HARTSHORN & LEVIN

DATE:                                   BY;
                                                MiolfacI T. van der Veen, Esq,
                                                Attorney for Plaintiff




                                                                                            Case ID: 190901703
Case 2:19-cv-04829-CMR Document 1-1 Filed 10/16/19 Page 7 of 7




                                       VERIFICATION

                 I               cer^    jM                 ^crify that 1 am the Plaintiff herein
 and that the facts set forth in the foregoing Complaint
                                                         are true and correct to the best of my
 knowledge, information, and belief.



                I further understand that this
                                                statement is subject to the penalties of 18 Pa.C.S,
 Section 4904 relating to unsworn falsification to authorities.




                                                                    Dated:




                                                                                     Case ID; 190901703
